570 S.E.2d 611 (2002)
257 Ga. App. 167
GRIFFIN
v.
The STATE.
No. A02A1447.
Court of Appeals of Georgia.
August 23, 2002.
*612 James D. Crowe, for appellant.
Kenneth W. Mauldin, Dist. Atty., Daniel F. Piar, Asst. Dist. Atty., for appellee.
MIKELL, Judge.
After a jury trial, George Griffin was convicted of robbery by intimidation. On appeal, Griffin contends that the trial court erred by admitting his confession because it was not voluntary. We disagree and affirm.
The standard for determining whether or not a confession was voluntary is the preponderance of the evidence standard.[1] The trial court's decision on this point will not be disturbed on appeal unless there is obvious error.[2] "To make a confession admissible, it must have been made voluntarily, without being induced by another by the slightest hope of benefit or remotest fear of injury."[3] The Supreme Court of Georgia has construed "slightest hope of benefit" to mean the hope of a lighter sentence.[4] "Insofar as the `remotest fear of injury' is concerned, any confession obtained through physical or mental torture is inadmissible."[5]
There is no dispute that Griffin was read his Miranda rights before giving the tape-recorded statement at issue. Griffin contends that during the interview, however, Detective Guest made several statements that amounted to offering Griffin a hope of benefit in exchange for his confession. In the first statement at issue, Detective Guest told him, "George, it's time to be honest. Have you got anything in your past? Because if you don't tell me the truth, there *613 ain't nothing I can do to help you." A similar statement was upheld in Cooper v. State,[6] wherein the police officer told the defendant, "look, just take your time and level with me, `cause I want to help you." Our Supreme Court found the confession voluntary because the officer's statement did not convey the hope of a lighter sentence.[7] Likewise, here, Detective Guest's offer to help Griffin if he told the truth does not render Griffin's confession inadmissible.
In the third and fourth statements at issue, Detective Guest stated: "[M]aybe you got a dope problem. If that's the case, maybe you need some help"; and "I want to know why it happened, because it's to your benefit to tell me why." As stated earlier, the offer to help, alone, does not constitute a hope of benefit.[8] Furthermore, we have held that an officer may tell a defendant that he would be helping himself if he told the truth.[9]
Detective Guest told Griffin that his girlfriend might get in trouble because she drove the getaway car. In his brief, Griffin does not state clearly his contention as to whether this statement offers a hope of benefit or induces a fear of injury. Nevertheless, either contention fails. This statement does not convey a hope of benefit since it does not promise a lighter sentence. Nor could it have induced a fear of injury since there is no allegation that Griffin's confession followed physical or mental torture.[10] Furthermore, an officer's comment on a mere "truism" or a "recounting of the facts" does not render a confession inadmissible.[11]
Since none of Detective Guest's statements offered the hope of a benefit in the form of a lighter sentence or induced a fear of injury, the trial court did not err when it admitted Griffin's confession. Therefore, we affirm.
Judgment affirmed.
ANDREWS, P.J., and PHIPPS, J., concur.
NOTES
[1]  High v. State, 233 Ga. 153, 154(1), 210 S.E.2d 673 (1974).
[2]  Ingram v. State, 137 Ga.App. 412, 413(1), 224 S.E.2d 527 (1976).
[3]  OCGA § 24-3-50.
[4]  King v. State, 155 Ga. 707, 715-716, 118 S.E. 368 (1923); Turner v. State, 203 Ga. 770, 771(2), 48 S.E.2d 522 (1948); Caffo v. State, 247 Ga. 751, 757(3), 279 S.E.2d 678 (1981).
[5]  State v. Roberts, 273 Ga. 514, 517(4), 543 S.E.2d 725 (2001) (citing Coker v. State, 199 Ga. 20, 25(2), 33 S.E.2d 171 (1945)).
[6]  256 Ga. 234, 235(2), 347 S.E.2d 553 (1986).
[7]  Id.
[8]  Id.
[9]  Stephens v. State, 164 Ga.App. 398, 399(3), 297 S.E.2d 90 (1982). But cf. Turner, supra at 771(2), 48 S.E.2d 522 (officer's statement that the punishment would be lighter if the defendant told the truth was improper).
[10]  See Roberts, supra.
[11]  See Copeland v. State, 162 Ga.App. 398, 400(3), 291 S.E.2d 560 (1982) (officer's statement that the defendant's wife could be charged with a crime did not constitute a fear of injury such as would render the defendant's confession involuntary).